     Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 1 of 20



            IN THE UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    BRUNSWICK DIVISION

VERIZON WIRELESS OF THE              )
EAST, L.P. d/b/a VERIZON             )
WIRELESS,                            )
                                     )
      Plaintiff,                     )
                                     )        CIVIL ACTION NO.: 2:20-cv-1
v.                                   )
                                     )
CAMDEN COUNTY, GEORGIA               )
and the CAMDEN COUNTY,               )
GEORGIA BOARD OF                     )
COUNTY COMMISSIONERS,                )
                                     )
      Defendants.

     COMPLAINT FOR EQUITABLE RELIEF, DECLARATORY
                     JUDGMENT,
         AND REQUEST FOR EXPEDITED REVIEW

      Plaintiff Verizon Wireless of the East, L.P. d/b/a Verizon Wireless

(“Verizon Wireless”), files this complaint for Equitable Relief, Declaratory

Judgment, and Request for Expedited Review against the Camden County,

Georgia (the “County”) and the Camden County, Georgia Board of County

Commissioners, and states as follows:

                        I.    INTRODUCTION.

      1.   This action arises out of the unlawful denial of Verizon Wireless’

application to construct a wireless telecommunications facility on real

property located in Camden County, Georgia.

                                     1
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 2 of 20



      2.    Verizon Wireless seeks to deliver the latest available wireless

telecommunications technology to its customers. As part of this effort,

Verizon Wireless seeks to identify and fill significant gaps in wireless

coverage and capacity. To fill gaps in coverage and capacity, and meet

growing demand, Verizon Wireless must expand its network by

constructing an infrastructure designed and developed by Verizon Wireless’

engineering staff and outside professionals.

      3.    Verizon Wireless’ network infrastructure is made up of multiple

wireless service facilities. Each of Verizon Wireless’ facilities can only serve

limited areas because of, inter alia, geography and radio frequency bands.

Verizon Wireless’ facilities must be located in the areas where service is

needed and within proximity of other Verizon Wireless facilities to provide

its customers with adequate signal strength, services, and a useable wireless

telecommunications network.

      4.    Verizon Wireless brings this action to require the County to

permit the building of a new wireless telecommunication tower that will fill

a significant gap in cellular phone coverage and capacity in the County.

      5.    The County’s denial of Verizon Wireless’ application is not

supported by substantial evidence contained in a written record,

discriminates among wireless providers, and effectively prohibits the

provision of personal wireless service in the vicinity of the proposed facility.
                                      2
     Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 3 of 20



      6.    Accordingly,    the   County’s    denial   of   Verizon     Wireless’

application violates the Communications Act of 1934, as amended by the

Telecommunications Act of 1996, 47 U.S.C. § 332(c)(7), (the “TCA”), and

Verizon Wireless is entitled to an order directing the County to grant

Verizon Wireless’ application for the proposed facility.

      7.    Verizon    Wireless   requests    expedited     treatment    of   this

Complaint pursuant to 47 U.S.C. § 332(c)(7)(B)(v).

                            II.   THE PARTIES.

      8.    Verizon Wireless of the East, L.P., doing business as Verizon

Wireless, is a Delaware corporation registered in the State of Georgia and

having its principal address in Basking Ridge, New Jersey.

      9.    The County is a political subdivision established under the laws

of the State of Georgia and is subject to the jurisdiction of this Court.

      10.   The Board governs the County and is subject to the jurisdiction

of this Court.

                  III. JURISDICTION AND VENUE.

      11.   This Court has jurisdiction over this matter pursuant to: 28

U.S.C. § 1331 (federal question), the TCA, 47 U.S.C. § 332(c)(7)(B)(v), and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

      12.   Venue is proper in this Court pursuant to 47 U.S.C. §

332(c)(7)(B)(v) and 28 U.S.C. § 1391(b)(2) because Defendants reside in
                                   3
     Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 4 of 20



this judicial district, the proposed wireless communications facility would

be located in this judicial district, and a substantial part of the events or

omissions giving rise to this action occurred in this judicial district.

                      IV.   LEGAL BACKGROUND.

      13.   The TCA governs federal, state and local government regulation

of the siting of personal wireless service facilities such as the one at issue in

this case. 47 U.S.C. § 332(c)(7)(B).

      14.   The purpose of the TCA is to “make available, so far as possible,

to all the people of the United States . . . a rapid, efficient, Nation-wide, and

world-wide wire and radio communications service with adequate facilities

at reasonable charges, for the purpose of the national defense, for the

purpose of promoting safety of life and property through the use of wire

and radio communications . . . .” 47 U.S.C. § 151.

      15.   The TCA reduces barriers local governments impose to defeat or

delay the installation of wireless communications facilities and protects

against irrational or baseless decisions by local authorities. T-Mobile Cent.,

LLC v. Unified Gov’t of Wyandotte Cnty., 546 F.3d 1299, 1306 (10th Cir.

2008) (quoting Sw. Bell Mobile Sys., Inc. v. Todd, 244 F.3d 51, 57 (1st Cir.

2001) (abrogated on other grounds by T-Mobile S., LLC v. County of

Roswell, Georgia, 574 U.S. 293 (2015)).


                                        4
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 5 of 20



      16.    In enacting the TCA, Congress considered the potential conflict

between state and local governmental regulation of the placement and

aesthetic effects of wireless telecommunications facilities and the national

need for rapid deployment of economical and effective wireless services.

The TCA imposes significant restraints on local governmental actions that

might limit the provision of wireless telecommunications services, while

preserving state and local governmental authority over decisions regarding

the “placement, construction, and modification of wireless facilities.” 47

U.S.C. § 332(c)(7)(A).

      17.    The TCA specifically prohibits state and local governing entities

from discriminating among wireless providers and from taking actions that

effectively prohibit wireless providers from providing service. 47 U.S.C. §

332(c)(7)(B)(i).

      18.    The TCA states, in pertinent part, that state and local

government regulation of personal wireless service facilities:

      (I)    shall not unreasonably discriminate among providers of
             functionally equivalent services; and

      (II)   shall not prohibit or have the effect of prohibiting the
             provision of personal wireless services.

47 U.S.C. § 332(c)(7)(B)(i)(I-II).




                                       5
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 6 of 20



     19.   The TCA requires that state and local governing bodies put a

denial of a request for a wireless services facility in writing and that the

denial be supported by substantial evidence in a written record.

     20.   The relevant language provides:

     (iii) Any decision by a State or local government or instrumentality
           thereof to deny a request to place, construct, or modify personal
           wireless service facilities shall be in writing and supported
           by substantial evidence contained in a written record.

47 U.S.C. § 332(c)(7)(B)(iii) (emphasis added).

     21.   The TCA provides that “[a]ny person adversely affected by any

final action or failure to act by a State or local government or any

instrumentality thereof that is inconsistent with [the TCA] may, within 30

days after such action or failure to act, commence an action in any court of

competent jurisdiction.” 47 U.S.C. § 332(c)(7)(B)(v).

     22.   Appeals under Section 332(c)(7)(B)(v) are to be heard and

adjudicated on an expedited basis. BellSouth Mobility Inc. v. Gwinnett

County, 944 F. Supp. 923, 929 (N.D. Ga. 1996) (courts shall act

expeditiously in deciding appeals brought under section 332(c)(7)(B)(v)).

     23.   An injunction ordering issuance of a permit is an appropriate

remedy for violation of the TCA. Preferred Sites, LLC v. Troup Cty., 296

F.3d 1210, 1222 (11th Cir. 2002).



                                     6
     Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 7 of 20



                               V.      FACTS.

A.    Background.

      24.   Verizon Wireless provides commercial mobile radio services,

personal and advanced wireless services, and other telecommunications

services, as those terms are defined under federal law and in the State of

Georgia.

      25.   To advance the national policies of the TCA established by 47

U.S.C. § 151 and the Federal Communications Commission, Verizon

Wireless constructs towers and other wireless facilities to create and

maintain    a   network   of   sites   which    consists   of   antennas   and

communications equipment designed to send and receive radio signals.

      26.   Verizon Wireless uses radio frequency (“RF”) engineers to

determine where a new wireless facility is required. Verizon Wireless uses

sophisticated proprietary techniques to conduct propagation studies to

identify where sites need to be located. To provide reliable service, radio

signal coverage from sites must overlap. Verizon Wireless is not able to

provide reliable service to consumers if it is unable to construct sites to

affect this overlapping coverage.

      27.   Verizon Wireless determined that it has a significant gap in its

ability to provide reliable indoor service in subdivisions along Harriet’s

Bluff Road between Sheffield Island Road and Mary’s Drive in Woodbine,
                                    7
     Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 8 of 20



Camden County, Georgia. Verizon Wireless further determined that there

was a need to increase capacity to allow existing sites in the area to operate

more reliably and efficiently.       In order to improve the wireless

telecommunications network in and around the County, Verizon Wireless

sought to develop a new wireless telecommunications tower site to

complement the existing wireless network.

      28.    An appropriate candidate would have to fill the gap in service,

comply with the zoning requirements, be leasable, and be buildable. A

property that does not meet each of those requirements is not a viable

candidate.

      29.    Verizon   Wireless   determined    there   were    no   existing

communications towers or structures close enough to the targhaeted area

(and no other towers of any sort within a mile and a half of the proposed

site) that could accommodate collocation and remedy Verizon Wireless’

significant gap in service.

      30.    Verizon Wireless identified the property located at 5452

Harrietts Bluff Road, Woodbine, Georgia 31569 (the “Sadlers Landing

Site”) as the only viable site to locate the proposed telecommunications

tower.

      31.    Verizon Wireless proposed to develop a 199-foot tall monopole

wireless telecommunications facility on the Sadlers Landing Site.         The
                                    8
     Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 9 of 20



height was determined to be the minimum needed to address the coverage

and capacity issues in the area of the Sadlers Landing Site.

      32.   The Sadlers Landing Site is located at in the southeastern

corner of a 1137-acre tract of land in a “A-F” (Agriculture-Forestry) zoning

district (the “Property”).

      33.   Wireless telecommunications facilities are allowed in an A-F

zoning district following the issuance of a Special Use approval by the

County. Camden County Unified Development Code (the “UDC”), Article 2,

at § 209.

      34.   The Sadlers Landing Site is critical for Verizon Wireless to

develop a seamless wireless telecommunications network and to fill a

significant gap in coverage and capacity in the area.

B.    The Application.

      35.   On October 25, 2019, Fortified Telecom Services filed an

Accessory Permit Application on behalf of Verizon Wireless seeking

approval to develop a new wireless telecommunication facility on the

Sadlers Landing Site (the “Application”).     A copy of the Application is

attached as Exhibit A.

      36.   All documents required by the UDC were included with the

Application in compliance with County’s Ordinance and evidencing the

need for the Sadlers Landing Site to provide wireless telecommunications
                                    9
     Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 10 of 20



coverage and capacity in the County. A copy of the Application’s supporting

documents are part of Exhibit A.

      37.   The Application complied with all the applicable general and

specific procedures, requirements, and standards required by the County.

      38.   Verizon Wireless was never provided with notice that the

Application was incomplete, deficient, or otherwise failed to meet the

requirements of the UDC.

C.    The Board’s Hearing.

      39.   In advance of the Board’s consideration of the Application, the

County’s planning and development staff considered the Application,

determined that it met all the requirements of the UDC, and recommended

that the Application be approved.        A copy of the County’s staff’s

recommendation is attached hereto as Exhibit B.

      40.   On November 20, 2019, the Camden County Planning

Commission voted unanimously to approve the Application.

      41.   The County set a public hearing on the Application with the

Board for December 3, 2019.

      42.   At the public hearing, Verizon Wireless provided evidence that

the Sadlers Landing Site was the only site that could provide both the

desired coverage and capacity.


                                    10
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 11 of 20



         43.   Verizon Wireless demonstrated through substantial evidence

that there were no towers or other suitable structures in the area on which

Verizon Wireless could collocate.

         44.   Verizon Wireless also presented substantial evidence showing

how the Sadlers Landing Site would fit into the existing network of Verizon

Wireless telecommunications sites in the area.

         45.   Verizon Wireless presented evidence that the Sadlers Landing

Site was the only site available that would provide the coverage needed to

develop the network and close a significant gap in coverage and capacity.

         46.   Verizon Wireless presented evidence that a gap exists, and the

Sadlers Landing Site was needed to close the gap in the wireless

telecommunications network.         Further, the Sadlers Landing Site was

needed to relieve capacity congestion on the existing telecommunications

sites.

         47.   Verizon Wireless offered evidence that the proposed tower

would be safe and met all of the requirements of the UDC.

         48.   Verizon Wireless addressed all of the grounds for considering a

Use Permit application under the Ordinance.

         49.   Verizon Wireless’ substantial evidence supported granting the

Use Permit.


                                       11
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 12 of 20



     50.   No evidence was presented in opposition to the Application or

to Verizon Wireless’ presentation.

     51.   Instead, four local residents expressed unsupported opposition.

Specifically, these residents gave subjective and unsubstantiated opinions

about RF emissions and other potential health threats caused by the

proposed tower, allegedly negative impacts on the landscape, and

potentially negative impacts on property values. The residents did not

introduce any evidence at the Board hearing.

     52.   The County is not permitted to regulate the placement of any

telecommunications site on the basis of environmental and health effects of

radio frequency emissions. 47 U.S.C. § 332(c)(7)(B)(iv).

     53.   None of the public comments made by the residents were

supported by any evidence.

     54.   Following the public hearing on the Application, the Board

moved to deny the Application and voted 5 to 0 to deny the Application.

     55.   In denying the Application, the County Board did not rely on

any evidence.

     56.   On December 4, 2019, the County issued a letter to Verizon

Wireless stating that the Application was denied. A copy of the County’s

letter is attached as Exhibit C.


                                     12
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 13 of 20



      57.   In its written denial, the County stated the denial was based on

“[t]he impact of the proposed tower upon the scenic views and visual

quality of the surrounding area.”

      58.   Defendants have failed to provide Verizon Wireless with

substantial evidence supporting the denial of the Application in a written

record.

      59.   Defendants’ failure to provide Verizon Wireless with substantial

evidence supporting the denial in a written record is in violation of the TCA.

      60.   The injury to Verizon Wireless, by the unsupported and

unsubstantiated denial of the Application, is continuing and irreparable.

      61.   The denial of the Application cannot be quantified or remedied

with monetary damages.

      62.   The public interest, supported by the policies embodied in the

TCA, warrants a declaration and equitable relief compelling Defendants to

approve the Application.

      63.   A present and actual controversy exists between Verizon

Wireless and Defendants regarding denial of the Application in violation of

the TCA.

      64.   Verizon Wireless has been and continues to be adversely

affected by denial of the Application.


                                         13
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 14 of 20



      65.    Verizon Wireless has exhausted all of its administrative

remedies.

      66.    An injunction ordering issuance of a permit is an appropriate

remedy for violation of the TCA.

                             COUNT ONE
                      Failure to Comply with the
            Supported by Substantial Evidence Requirement

      67.    Verizon Wireless incorporates by reference the allegations set

forth in Paragraphs 13-66 above as if set forth fully herein.

      68.    The TCA states in pertinent part:

      (iii) Any decision by a State or local government or instrumentality
            thereof to deny a request to place, construct, or modify personal
            wireless service facilities shall be in writing and supported by
            substantial evidence contained in a written record.

47 U.S.C. § 332(c)(7)(B)(iii) (emphasis added).

      69.    Verizon Wireless presented substantial evidence in support of

the Application.

      70.    The Application complied with every aspect of the Ordinance.

      71.    Verizon Wireless addressed all of the grounds for considering a

Use Permit application under the Ordinance.

      72.    Defendants   never    informed      Verizon   Wireless   that   the

Application was incomplete or otherwise failed to satisfy the Ordinance.



                                      14
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 15 of 20



      73.   Defendants relied on unsubstantiated public comments to deny

the Application.

      74.   Defendants have failed to evidence any reason for denial, much

less substantial evidence, that the denial is authorized by the Ordinance.

      75.   Mere generalized concerns are not sufficient and are not

substantial evidence justifying denial of the Application.

      76.   Defendants impermissibly relied on environmental effects of

radio frequency emissions in violation of the TCA to deny the Application.

      77.   Defendants’ denial of the Application fails to meet the

“supported by substantial evidence contained in a written record”

requirement of the TCA because there is no evidence, much less substantial

evidence, supporting denial of the Application.

      WHEREFORE, Verizon Wireless prays that this Court hold an

expedited hearing, issue an injunction holding that Defendants violated the

TCA, and order Defendants to approve the Application and issue all

approvals necessary to allow construction of the proposed wireless

telecommunications facility.     Verizon Wireless further prays for such

further, other or different relief as the Court deems appropriate under the

circumstances.




                                      15
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 16 of 20



                             COUNT TWO
            Unreasonable Discrimination Among Providers of
                   Functionally Equivalent Services

      78.     Verizon Wireless incorporates by reference the allegations set

forth in Paragraphs 13-77 above as if set forth fully herein.

      79.     The TCA specifically provides, in pertinent part, that state and

local government regulation of personal wireless service facilities:

      (I)     shall not unreasonably discriminate among providers of
              functionally equivalent services . . . .

47 U.S.C. § 332(c)(7)(B)(i)(I).

      80.     Verizon Wireless met the requirements of the Ordinance

concerning telecommunications towers.

      81.     Verizon Wireless offered evidence that the Sadlers Landing Site

was necessary to offer wireless telecommunications service in the area that

it would not otherwise be able to offer without approval of the Application.

      82.     Verizon Wireless complied with all of the requirements

necessary for approval of the Application.

      83.     Verizon Wireless demonstrated that only the Sadlers Landing

Site would meet the coverage and capacity requirements needed in the area.

      84.     The Application was based upon sound engineering principles,

user operational requirements, and marketplace demands.



                                       16
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 17 of 20



      85.   Denial of the Application failed to reduce the regulatory burden

in violation of the TCA.

      86.   Defendants have previously approved facilities of functionally

equivalent service providers in the County.

      87.   The intentional actions of the County Board in denying the

Application unreasonably discriminated against Verizon Wireless with

respect to other wireless telecommunications service providers who provide

functionally equivalent services and has the effect of prohibiting the

provision of wireless services in the area near the Sadlers Landing Site in

violation of the TCA.

      WHEREFORE, Verizon Wireless prays that this Court hold an

expedited hearing, issue an injunction holding that Defendants violated the

TCA, and enter an order granting the Application and all approvals

necessary    to    allow    construction      of   the   proposed   wireless

telecommunications facility on the Sadlers Landing Site. Verizon Wireless

further prays for such further, other or different relief as the Court deems

appropriate under the circumstances.

                           COUNT THREE
                     Unlawful Prohibition of the
               Provision of Personal Wireless Services

      88.   Verizon Wireless incorporates by reference the allegations set

forth in Paragraphs 13-87 above as if set forth fully herein.
                                     17
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 18 of 20



      89.    The TCA specifically provides, in pertinent part, that state and

local government regulation of personal wireless service facilities:

      (II)   shall not prohibit or have the effect of prohibiting the
             provision of personal wireless services.

47 U.S.C. § 332(c)(7)(B)(i)(II) (emphasis added).

      90.    The Application meets the requirements of the Ordinance

concerning telecommunications towers.

      91.    Verizon Wireless complied with all of the requirements

necessary for approval of the Application.

      92.    Verizon Wireless provided substantial evidence of a significant

gap in coverage and capacity and evidenced a lack of reasonable alternative

locations for the proposed wireless telecommunications facility.

      93.    Verizon Wireless provided evidence in the Application and at

the County Board hearing that only the Sadlers Landing Site would meet

Verizon Wireless’ coverage and capacity requirements.

      94.    The Application was based upon sound engineering principles,

user operational requirements, and marketplace demands.

      95.    Denial of the Application failed to reduce the regulatory burden

upon Verizon Wireless in violation of the TCA.




                                      18
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 19 of 20



      96.    Defendants materially inhibited Verizon Wireless’ ability to fill

a gap in coverage, strengthen its wireless network, improve capacity, or

otherwise improve service capabilities.

      97.    Defendants restricted new services and/or the improvement of

existing services.

      98.    No objective evidence was provided in opposition to the

Application.

      99.    Denial of the Application prevents Verizon Wireless from

constructing a wireless communications tower on the Sadlers Landing Site.

      100.   Denial of the Application has the effect of prohibiting the

provision of wireless services in the area of the Sadlers Landing Site in

violation of the TCA.


                     [Complaint continued on following page.]




                                       19
    Case 2:20-cv-00001-LGW-BWC Document 1 Filed 01/02/20 Page 20 of 20




     WHEREFORE, Verizon Wireless prays that this Court hold an

expedited hearing, issue an injunction holding that Defendants violated the

TCA, and enter an order granting the Application and all approvals

necessary    to   allow    construction    of   the    proposed     wireless

telecommunications facility on the Sadlers Landing Site. Verizon Wireless

further prays for such further, other or different relief as the Court deems

appropriate under the circumstances.

     This 2nd day of January, 2020.




                                       Ivy N. Cadle
                                       Georgia Bar No. 353227
                                       icadle@bakerdonelson.com

                                       Baker, Donelson, Bearman,
                                       Caldwell & Berkowitz, P.C.
                                       300 Mulberry Street
                                       Gateway Plaza, Suite 201
                                       P.O. Box 5037
                                       Macon, Georgia 31208-5047
                                       Tel: 478-765-1823

                                       1500 Monarch Plaza
                                       3414 Peachtree Rd, NE
                                       Atlanta, Georgia 30326
                                       Tel: (404) 577-6000




                                      20
